DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 07/03/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-22 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation of claim 19: “wherein reducing vibration of the first and second articulated arms comprises using an elastomeric material deployed between the arm stabilizer and the first attachment point to damp the vibration must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, 
Regarding claims 15 and 20, Applicant provides the claimed limitations: (claim 15) “wherein attaching the arm stabilizer to the first and second attachment points comprises adjusting an angle of a central axis of a clamp of the arm stabilizer relative to a spine of the arm stabilizer”. And (claim 20) “wherein attaching the arm stabilizer to the first and second attachment points comprises: aligning a first central axis of a first clamp of the arm stabilizer with a first link comprising the first attachment point; and aligning a second central axis of a second clamp of the arm stabilizer with a second link comprising the second attachment point”. However, based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass, and therefore claims 15 and 20 are rendered indefinite.  Specifically, it is unclear what and/or how the claimed step of “attaching the arm stabilizer to the first and second attachment points” is in fact performed. This is confusing because it appears that the claimed invention provides two separated methods of performing the claimed step of “attaching the arm stabilizer”, for example, the method of attaching in claim 15 is totally different than the one in claim 20. Hence, Are both steps alternatives of such attaching the arm stabilizer ? Or are both steps processed at the same time?; Or Are both steps complementary, or performed in sequence ?. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 16, Applicant provides the claim limitation “…. using a spine of the arm stabilizer to limit relative motion between the first and second attachment points.”, however, based on the currently provided claim language, and per broadest reasonable interpretation, it is unclear what the metes and bounds of the claimed “using a spine of the arm stabilizer to limit relative motion…” encompass, and therefore claim 16 is rendered indefinite.  Specifically, it is unclear HOW the spine limits relative motion between the first and second attachment points. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 15, 20 and 21, Applicant provides repetitively the claimed limitation “a central axis….”. However, it is unclear whether the three instances of the claimed “a central axis” corresponds to the same element or are different. In other words, this is unclear because all three “central axis” are related to the clamp, hence the metes and bounds of the claims can not be ascertained. Accordingly, appropriate correction and/or clarification are earnestly solicited.


                             Allowable Subject Matter 
It appears claims 1-22 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. However, further search and consideration may be required upon the submission of claim amendments.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-22 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements and/or steps in the same combination as a whole specified at least in independent claim 1. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2009/0036913 to Wiener et al - which is directed to the surgical device may comprise a transducer, an end effector, a generator and a control circuit. The transducer may be configured to provide vibrations. The end effector may be coupled to the transducer and may extend from the transducer along the longitudinal axis. The generator may provide an electrical signal to the transducer. Also, the control circuit may modify a current amplitude of the electrical signal in response to a change in a vibration frequency of the end effector. Accordingly to various embodiments, the control circuit may detect a first contribution to a vibration frequency of the end effector, the first contribution originating from tissue in contact with the end effector. Also, according to various embodiments, the control circuit may indicate a change in a vibration frequency of the end effector.
US 2010/0249817 to Mark - which is directed to [0076] The use of a semi-solid seal 129 has several advantages. Because the seal is semi-solid, it will tend to absorb and dampen vibrations transmitted from the reciprocation of the inner cannula, thereby reducing overall vibration of device 40, and in particular, the vibration transmitted to outer cannula 44. The dampening of such vibrations is particularly beneficial because it prevents unwanted vibration of outer cannula 44 which can disturb delicate neurosurgical procedures. Moreover, because it is not a solid seal, seal 129 will experience less heating and wear as it is frictionally engaged by the reciprocating inner cannula 76.
US 23018/0303566 to Soundararajan et al- which is directed to [0005] Positional accuracy can be reduced or degraded by vibration of the robotic arms. Such vibration may, for example, be in the form of vibrational cross-talk, which includes unwanted vibration occurring in one part of the system that originates in another part of the system. For example, vibration may be induced within an arm due to actuation of the arm and/or its associated tool driver or surgical tool, and this vibration may propagate to other portions of the system, including the distal ends of other robotic arms supporting other devices, and the supported devices themselves (e.g., surgical tool). Such vibrations may, for example, interfere with positional accuracy of the devices throughout the robotic surgical system. Therefore, it is desirable to reduce transmission or propagation of vibrations throughout a robotic surgical system.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight. Accordingly, the claimed invention overcomes the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664